DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 6/2/2022. In virtue of this communication claims 21-40 are currently pending in the instant application.
         
Response to Amendment
In response to the action mailed on 3/2/2022, the Applicant has filed a response amending the claims. 
In view of Applicant’s response the non-statutory double patenting rejection is not withdrawn. This is because a terminal disclaimer has not been filed. 
In view of Applicant’s response the statutory double patenting rejection is withdrawn. 
In view of Applicant’s response the claim objections are withdrawn. 
In view of Applicant’s response the claim rejections under 35 USC 112(b) are not withdrawn. See below for details. 
               
Response to Arguments
The Applicant’s arguments/amendments regarding claims 21-26 and 37-40 have been fully considered and are persuasive. Therefore, the prior art rejection has been withdrawn.
 
The Applicant’s arguments/amendments regarding claims 27-36 have been fully considered but they are moot because the arguments/amendments do not apply to the new references and/or interpretation being used in the current rejection. 
 

Non-statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file /efs/guidance/eTD-info-I.jsp.

Claims 21-40 of the instant application are rejected on the ground of non-statutory double patenting over the claims of the US Patent 10812183, since the claims, if allowed, would improperly extend the “right to exclude”. This is because the subject matter claimed in the instant application is fully disclosed in the US Patent 10812183 and is covered by the US Patent 10812183 since the US Patent 10812183 and the instant application are claiming common subject matter.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 
Claim 21 recites the limitation “the optical power spectrum" in lines 13-14.  However, there is insufficient antecedent basis for this limitation in the claim. In this case, Claim 21 of the instant application is incomplete because it is omitting essential steps, and such omission is amounting to a gap between the steps. See MPEP § 2172.01. The omitted step is: “measuring an optical power spectrum of the modulated optical signal, wherein the optical power spectrum comprises at least one of a plurality of wavelength channels” (e.g. similar to claims 27 and 37). The omitted step is required for the calculation of the OSNR as recited in claim 21 and shown in Fig 19 of the Applicant’s disclosure. Here, it is noted that without the omitted step there is no calculation of the OSNR. Thus, for at least these reasons, the claim is indefinite and needs correction. 
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27 and 36 rejected under 35 U.S.C. 103 as being unpatentable over Heismann (US Pub 20160164599) in view of He et al (US Pub 20120093501) in further view of Dahan et al  (US Pub 20160269110).


Regarding Claim 27, Heismann discloses a method for an optical signal-to-noise ratio (OSNR) measurement of a modulated optical signal (Fig 12, where an apparatus 120 determines an optical signal-to-noise ratio (OSNR) measurement of a modulated optical signal 121), the method comprising: 
measuring an optical power spectrum of a modulated optical signal, wherein the optical power spectrum comprises at least one of a plurality of wavelength channels (Fig 12, Fig 21, where the apparatus 120 measures (step 211) an optical power spectrum of a modulated optical signal 121, the optical power spectrum comprises at least one of a plurality of wavelength channels (WDM signals)); 
selecting a first portion of the modulated optical signal and a second portion of the modulated optical signal (Fig 3, Fig 12, Fig 21, where the apparatus 120 selects (step 212) a first portion (e.g. first frequency f+ao/2) of the modulated optical signal 121 and a second portion (e.g. second frequency f-ao/2) of the modulated optical signal 121), wherein each of the first and second portions of the modulated optical signal comprises an independent noise distribution (Fig 3, Fig 12, Fig 21, where each of the first and second portions (e.g. first frequency f+ao/2 and second frequency f-ao/2) of the modulated optical signal 121 comprises an independent noise distribution (i.e. noise in noisy signal 30) (as shown in Fig 3)); 
measuring a time-varying parameter of the first and second portions of the modulated optical signal (Fig 3, Fig 12, Fig 21, where the apparatus 120 measures (step 212) a time-varying parameter of the first and second portions (e.g. first frequency  f+ao/2 and second frequency f-ao/2) of the modulated optical signal 121);  
determining an optical signal-to-noise ratio (OSNR) based on at least the measured time-varying parameter of the first and second portions and a correlation between the time varying parameters (Fig 3, Fig 12, Fig 21, where the apparatus 120 has a DSP 124 that determines (step 214) an optical signal-to-noise ratio (OSNR) based on at least the measured time-varying parameter of the first and second portions (e.g. first frequency f+ao/2 and second frequency f-ao/2) (step 212) and a correlation between the time varying parameters (step 213)).     
Heismann fails to explicitly disclose the independent noise distribution being indicative of polarization dependent loss (PDL).
However, He discloses 
an independent noise distribution being indicative of polarization dependent loss (PDL) (Fig 1, paragraphs [41][132] where an independent noise distribution (i.e. noise N(ʎ)) is indicative of polarization dependent loss (PDL)). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the independent noise distribution (i.e. noise in noisy signal 30) as described in Heismann, with the teachings of the independent noise distribution (i.e. noise N(ʎ)) as described in He. The motivation being is that as shown an independent noise distribution (i.e. noise N(ʎ)) can be indicative of polarization dependent loss (PDL) and one of ordinary skill in the art can implement this concept into the independent noise distribution (i.e. noise in noisy signal 30) as described in Heismann and better show and illustrate that the independent noise distribution (i.e. noise in noisy signal 30) is indicative of polarization dependent loss (PDL) i.e. because the independent noise distribution (i.e. noise in noisy signal 30) is affected by a presence of PDL on an optical telecommunication link and which combination is a simple implementation of a known concept of a known independent noise distribution (i.e. noise N(ʎ)) into another similar independent noise distribution (i.e. noise in noisy signal 30) for better clarifying its structure/configuration and which combination yields predictable results.     
Heismann as modified by He fails to explicitly disclose determining a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR). 
However, Dahan discloses 
determining a polarization dependent loss (PDL) mitigated optical signal-to-noise ratio (OSNR) (Fig 1, paragraphs [106][107] where a DSP block mitigates/compensates for polarization dependent loss (PDL) and determines optical signal-to-noise ratio (OSNR)). 
 Therefore, it would have been obvious to one of ordinary skill in the art to modify the DSP 124 as described in Heismann as modified by He, with the teachings of the DSP block as described in Dahan. The motivation being is that as shown a DSP block can mitigate/compensate for polarization dependent loss (PDL) and determine optical signal-to-noise ratio (OSNR) and one of ordinary skill in the art can implement this concept into the DSP 124 as described in Heismann as modified by He and have the DSP 124 mitigate/compensate for polarization dependent loss (PDL) and determine the optical signal-to-noise ratio (OSNR) i.e. as an alternative so as to have a DSP 124 that compensates for polarization dependent loss PDL in order to reduce signal distortions and improve reception quality for the calculation of OSNR and which modification is a simple implementation of a known concept of a known DSP block into another similar DSP 124 for its improvement and for optimization and which modification yields predictable results.   
 
Regarding Claim 36, Heismann as modified by He and Dahan also discloses a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor to perform the method (Heismann Fig 12, Fig 21, paragraph [131] where the apparatus 120 has a logic (e.g. DSP, ASIC, FPGA,…) to perform the method and where it is known that a logic (e.g. DSP, ASIC, FPGA,…) comprises a non-transitory computer-readable storage medium with executables which when executed instructs a processor to perform operations).   


Allowable Subject Matter
Claims 21-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action and if the double patenting rejection is overcome.

Claims 28-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.

Claims 37-40 would be allowable if the double patenting rejection is overcome.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The newly found prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Gariepy et al (US Pub 20120201533) and more specifically Fig 1 and Fig 4.

Xie (US Pub 20120002979) and more specifically Fig 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636